      Case 1:19-cv-00019-JPW Document 69 Filed 05/08/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FRANCISCO MOLINA,           :  Civil No. 1:19-CV-00019
                            :
         Plaintiff,         :
                            :
         v.                 :
                            :
PENNSYLVANIA SOCIAL SERVICE :
UNION, SERVICE EMPLOYEES    :
INTERNATIONAL, et al.,      :
                            :
         Defendants.        : Judge Jennifer P. Wilson
                         ORDER
     AND NOW, on this 8th day of May, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendants’ motions for summary judgment (Docs. 50, 57) are GRANTED.

  2. The unamended motion for summary judgment filed by Defendant Lehigh

     County Board of Commissioners (Doc. 52) is DENIED AS MOOT.

  3. The Clerk of Court is directed to enter judgment in Defendants’ favor and

     close this case.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
